       Case 2:15-cv-01674-CB-LPL Document 111 Filed 03/23/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CURTIS BAKER,                               )
                                            )
                      Plaintiff,            )       Civil Action No. 15-1674
                                            )
              v.                            )       Judge Cathy Bissoon
                                            )       Magistrate Judge Lisa Pupo Lenihan
MOON AREA SCHOOL DISTRICT,                  )
et. al.,                                    )
                                            )
                      Defendants.           )


                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On February 16, 2021, the Magistrate Judge issued a Report (Doc. 108) recommending

that Plaintiff’s Motion for Summary Judgment (Doc. 97) be granted only with respect to

Defendants’ counterclaim for breach of contract, and that Defendants’ Motion for Summary

Judgment (Doc. 98) be granted only as to the dismissal of the individual Defendants. Service of

the Report and Recommendation (“R&R”) was made on the parties, and Defendants filed

Objections, 1 to which Plaintiff filed a Response in Opposition. See Docs. 109 and 110.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections and Response thereto, the following Order is

entered:



1
  To the extent Defendants have any issues regarding damages, the Court agrees with Plaintiff
that such issue is not before this Court on summary judgment and such a decision is
appropriately posed to and determined by a jury.
       Case 2:15-cv-01674-CB-LPL Document 111 Filed 03/23/21 Page 2 of 2




       Plaintiff’s Motion for Summary Judgment (Doc. 97) is granted only with respect to

Defendants’ counterclaim for breach of contract and otherwise denied. Defendants’ Motion for

Summary Judgment (Doc. 98) is GRANTED only as to the dismissal of the individual

Defendants; and the R&R is adopted as the Opinion of the District Court.



       IT IS SO ORDERED.



March 23, 2021                                     s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge


cc (via ECF email notification):

All Counsel of Record




                                               2
